DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Claims 1, 2, 4, and 6-9 are pending.  Claim 1 has been amended.
The rejection of claims 1, 2, 4, and 6-9 under 35 U.S.C. 103 as being unpatentable over Bell (US 9,309,995) is withdrawn in response to Applicant’s amendment.
In response to Applicant’s amendment, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford (US 2017/0073128).
Regarding claim 1, Crawford discloses a washer nozzle which supplies a cleaning liquid to an object to be cleaned (Figures 1, 9-11), comprising: a main body portion having a flow path through which the cleaning liquid flows (130D); an inflow portion provided on an upstream side of the flow path (at 148D); a discharge portion provided on a downstream side of the flow path (at 149D); a plurality of stepped portions provided in the flow path and formed in a stepped shape in a flowing direction of the cleaning liquid (175D); wherein the main body portion comprises a bottom wall (144D) and a pair of side wall portions which protrude from two sides of the bottom wall portion in a width direction of the bottom wall portion (145D, 146D), and an opening portion is provided on a side opposite to a side on which the bottom wall portion is provided (empty space above 144D); wherein the opening is located between the pair of side wall portions and between the inflow portion and the discharge portion, and the opening is 
Claims 2 and 4 are considered to be met by Crawford which discloses: the plurality of stepped portions are provided on the downstream side of the flow path (Figure 9: the stepped portions are provided along the entire bottom portion 144D); wherein two sides of the plurality of stepped portions in the width direction of the bottom wall portion are respectively connected to the pair of side wall portions (see 145D, 146D, and 175D); 
Regarding claims 1, 2, 4, 8, and 9, in particular claims 8 and 9, the claimed object to be cleaned is considered to be intended use of Crawford because the claim is directed to a washer nozzle and the object to be cleaned is not a positively recited claim element.  Crawford is capable of being used to clean an object to be cleaned as recited in the claims.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the washer nozzle as recited in the combination of claims 1 and 6 or in the combination of claims 1 and 7.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Crawford (US 2017/0073128), to further include the structure and function of the straightening ribs, cover member and bottom wall portion as defined by claim 6, or to further include the structure and function of the engaging ribs, bottom wall portion, side wall portions, cover member, and flow direction changing portion as defined by claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubota et al.  (US 2018/0186342) discloses a foreign matter removal device and vehicle including a camera (100), a lens (101), and a nozzle unit (Figure 28: 1002C), the nozzle having an ejecting portion (1094) with elongated projections (1095) for rectifying air.
Akiyama et al.  (US 2009/0250533) discloses a washing nozzle-equipped camera apparatus and washer nozzle including a lens (10a), a washer fluid inlet (21a), a camera duct 
Clift et al.  (US 2006/0201561) discloses a spout for providing tranquil fluid flow including a spout (1), a trough (3), a trough tip (11), and a flow control (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711